CORRECTED OPINION
PER CURIAM.
After a full and fair evidentiary hearing at which the defendant testified, as agreed, by affidavit, see Cook v. Florida Parole and Probation Comm’n, 749 F.2d 678 (11th Cir.1985), the trial court denied Cook’s Florida Rule of Criminal Procedure 3.850 motion for post-conviction relief from a 1972 rape conviction upon the findings that his plea of guilty was freely and voluntarily made and that it was taken in full compliance with the requirements of law. See Boykin v. Alabama, 395 U.S. 238, 89 S.Ct. 1709, 23 L.Ed.2d 274 (1969); Fla.R. Crim.P. 3.172. Since the testimony at the hearing fully supports these determinations, the order below is
AFFIRMED.